DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement 
The Information Disclosure Statement (IDS) filed 08/17/2021 hasbeen placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 08/17/2021 are acceptable for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 is  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is not clear what range is claimed by  “ ~ 1 nm”.
	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3  are  rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over of US 2014/0113197 to Xiao (Xiao).
Xiao discloses forming an AIF3 surface coating for lithium batteries comprising an atomic laser deposition (ALO) process using precursors trimethylaluminum (TMA))  and WF6 (para 45-46). The ALO process includes alternating pulses of TMA and WF6 (suitable alternative to TiF4 [0046]) at a deposition temperature of 120°C (para 66) and can  form a conformal layer (para 45) having ultrathin thickness [para 52]. Since starting materials and method of Xiao are substantially similar to that of the instant Application (para 28-32 of PgPub) a composition comprising W particles disposed in an AIF3 matrix and excluding oxygen is inherently formed as well as the composition has a chemical formula AIWxFyCz where x > 0, y >0 and z > 0 (re claim 3).MPEP 2112 V states that "once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference."
Alternatively, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention choose WF6 from  finite number of metal fluorides disclosed by Xiao  and vary physical parameters of the method within range disclosed by Xiao  as an obvious to try  in order  to produce composition comprising W particles disposed in an AIF3 matrix and excluding oxygen is inherently formed as well as the composition has a chemical formula AIWxFyCz where x > 0, y >0 and z > 0 in order to produce durable coating suitable for use in electrochemical device.
Regarding claim 2, Xiao discloses carbide ([0012] and [0012]).
Regarding claim 4:  since starting materials and method of Xiao are substantially similar to that of the instant Application (para 28-32 of PgPub) a composition the AIF3 matrix is  inherently amorphous. 
Regarding claim 5: since the  chemical composition of Xiao is substantially similar to that as claimed , claimed resistivity of 3.5 x 10-2 0cm .Products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. the specific output energy density), is necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.
Regarding claim 6: since the thickness of coating is around 1 nm ([0052]),  the size of W particles  is about  1 nm. 
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alexander Usyatinsky/Primary Examiner, Art Unit 1727